 

EXHIBIT 10.1

 

 

MONSTER WORLDWIDE, INC.
1999 LONG TERM INCENTIVE PLAN

 

(As Amended as of January 1, 2008)

 

1.             General.

 

(a)           Purpose.    The purpose of the Monster Worldwide, Inc. 1999 Long
Term Incentive Plan (the “Plan”) is to establish a flexible vehicle through
which Monster Worldwide, Inc. (formerly known as TMP Worldwide Inc., the
“Company”) can offer equity-based compensation incentives to eligible recipients
with a view toward promoting the long-term financial success of the Company and
enhancing stockholder value.

 

(b)           Types of Awards.    Awards under the Plan may be in the form of
any one or more of the following: (1) stock options, including “incentive stock
options” (“ISOs”) within the meaning of Section 422 of the Internal Revenue Code
of 1986 (the “Code”) and options which do not qualify as ISOs (“NQSOs”),
described in Section 5; (2) stock appreciation rights (“SARs”), described in
Section 6; (3) awards of restricted stock (“Restricted Stock”), described in
Section 7; (4) performance-based awards (“Performance-Based Awards”) described
in Section 8; (5) prior to June 16, 2005, automatic grants of NQSOs to
Non-Employee Directors (within the meaning of Section 9(a)) described in
Section 9; (6) from and after June 16, 2005, automatic grants of shares of
Common Stock to Non-Employee Directors (within the meaning of Section 9(a))
described in Section 9A; and (7) such other types of equity-based awards as the
Committee (defined herein) deems advisable, including, without limitation,
phantom stock awards, stock bonus awards, and dividend equivalent awards.

 

(c)           Stock Covered by Awards.    Awards made under the Plan will be
made in the form of or with reference to shares of the Company’s common stock,
$.001 par value (“Common Stock”). Shares of Common Stock available for issuance
under the Plan may be either authorized and unissued or held by the Company in
its treasury. No fractional shares of Common Stock will be delivered under the
Plan.

 

(d)           Documentation of Awards.    Each award made under the Plan will be
evidenced by a written agreement or other written instrument the terms of which
will be established by the Committee. To the extent not inconsistent with the
provisions of the Plan, the written agreement or other instrument evidencing an
award will govern the rights and obligations of the parties with respect to the
award.

 

2.             Administration.

 

(a)           Committee.    The Plan will be administered by a committee (the
“Committee”) of two or more members of the Company’s Board of Directors (the
“Board”). The members of the Committee will be appointed by and serve at the
pleasure of the Board. Unless the Board determines otherwise, each member of the
Committee must be a “non-employee director” within the meaning of Rule 16b-3
issued under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Plan will be administered by the Board with respect to discretionary
grants made to Non-Employee Directors.

 

(b)           Authority of Committee.    Subject to the limitations of the Plan,
the Committee, acting in its sole and absolute discretion, will have full power
and authority to (1) select the persons to whom awards will be made under the
Plan, (2) make awards to such persons and prescribe the terms and conditions of
such awards (including, without limitation, nonsolicitation, confidentiality and
mandatory dispute resolution conditions), (3) interpret and apply the provisions
of the Plan and of any agreement or other document evidencing an award made
under the Plan,

 

 

 

--------------------------------------------------------------------------------


 

 

(4) carry out any responsibility or duty specifically reserved to the Committee
under the Plan, and (5) make any and all determinations and interpretations and
take such other actions as may be necessary or desirable in order to carry out
the provisions, intent and purposes of the Plan. A majority of the members of
the Committee will constitute a quorum. The Committee may act by the vote of a
majority of its members present at a meeting at which there is a quorum or by
unanimous written consent. The decision of the Committee as to any disputed
question, including questions of construction, interpretation and
administration, will be final and conclusive on all persons.

 

(c)           Delegation of Authority.    The Committee may delegate any of its
powers and duties under the Plan to such officers of the Company or other
persons as the Committee deems appropriate in accordance with such guidelines as
the Committee may establish, provided, however, that no such delegation may be
made (1) with respect to any award intended to qualify for the performance-based
compensation exception of Section 162(m)(4)(C) of the Code, or (2) to the extent
it would enable the delegate to grant, fix the terms of or amend or cancel an
award under the Plan to an individual who is required to file reports with
respect to securities of the Company pursuant to Section 16(a) of the Exchange
Act.

 

(d)           Indemnification.    The Company will indemnify and hold harmless
each member of the Committee and any employee or director of the Company or an
affiliate to whom any duty or power relating to the administration or
interpretation of the Plan is delegated from and against any loss, cost,
liability (including any sum paid in settlement of a claim with the approval of
the Board), damage and expense (including legal and other expenses incident
thereto) arising out of or incurred in connection with the Plan, unless and
except to the extent attributable to such person’s fraud or willful misconduct.

 

3.             Participation.

 

(a)           Awards may be granted under the Plan to any member of the Board
(whether or not an employee of the Company or an affiliate), to any officer or
other employee of the Company or an affiliate and to any consultant or other
independent contractor who performs or will perform services for the Company or
an affiliate. In selecting participants and determining the nature and terms of
awards made under the Plan, the Committee may give consideration to the
functions and responsibilities of a potential recipient, his or her previous
and/or expected contributions to the business of the Company or its affiliates
and such other factors as the Committee deems relevant under the circumstances.

 

(b)           Prior to June 16, 2005, Non-Employee Directors will receive
automatic grants of NQSOs pursuant to Section 9. From and after June 16, 2005,
Non-Employee Directors will receive automatic grants of shares of Common Stock
pursuant to Section 9A.

 

4.             Limitations on Awards under the Plan.

 

(a)           Aggregate Number of Shares.    The maximum number of shares of
Common Stock that may be issued under the Plan is the sum of (1) 30,000,000, and
(2) the number of shares remaining available for new awards under the TMP
Worldwide Inc. 1996 Stock Option Plan, as amended, and the TMP Worldwide Inc.
1996 Stock Option Plan for Non-Employee Directors (collectively, the “Prior
Plans”) including, without limitation, shares covered by any option outstanding
under the Prior Plans which, by reason of the subsequent expiration or
cancellation of the option, are not issued under the Prior Plans. In determining
the number of shares that remain issuable under the Plan at any time after the
date the Plan is adopted, the following shares will be deemed not to have been
issued (and will be deemed to remain available for issuance) under the Plan:
(i) shares remaining under an award made under this Plan or under an option
granted under the Prior Plans that terminates or is canceled without having been
exercised or earned in full; (ii) shares subject to an award under this Plan
where cash is delivered to the holder of the award in lieu of such shares;
(iii) shares of restricted stock awarded under this Plan that are forfeited in
accordance with the terms of the applicable award; and (iv) shares that are
withheld in order to pay the purchase price of shares acquired upon the exercise
of outstanding options granted under the Prior Plans or of awards granted under
the Plan or to satisfy the tax withholding obligations associated with such
exercise. The number of shares of

 

 

2

--------------------------------------------------------------------------------


 

 

Common Stock issued in connection with the exercise of an option under the Prior
Plans or an award under the Plan will be determined net of any previously-owned
shares tendered by the holder of the option or award in payment of the exercise
price or of applicable withholding taxes.

 

(b)           Individual Award Limits.    The maximum number of shares of Common
Stock for which stock options may be granted under the Plan to any person in any
calendar year shall be 1,000,000. The maximum number of shares of Common Stock
subject to SARs granted under the Plan to any person in any calendar year shall
be 1,000,000. The aggregate maximum number of shares of Common Stock subject to
awards, other than options or SARs, that may be granted under the Plan to any
person in any calendar year shall be 1,000,000. For purposes of this subsection,
the repricing of a stock option or SAR shall be treated as a new grant to the
extent required under Section 162(m) of the Code. Subject to these limitations,
each person eligible to participate in the Plan will be eligible in any year to
receive awards covering up to the full number of shares of Common Stock then
available for awards under the Plan. No more than $1,000,000 may be paid to any
individual with respect to any cash Performance-Based Award covered by
Section 8. In applying this limitation, multiple Performance-Based Awards to the
same individual will be subject to a single $1,000,000 limit if they are either
(1) determined by reference to performance periods of one year or less ending
with or within the same fiscal year of the Company, or (2) determined by
reference to one or more multi-year performance periods ending in the same
fiscal year of the Company.

 

5.             Stock Options Awards.

 

(a)           ISOs and NQSOs.    Subject to the provisions hereof, including,
without limitation, this Section and Sections 10 and 11, the Committee may grant
ISOs and NQSOs to eligible personnel to purchase shares of Common Stock upon
such terms and conditions as the Committee deems appropriate, provided that the
Committee may only grant ISOs to employees of the Company and its “subsidiaries”
within the meaning of Section 424 of the Code.

 

(b)           Replacement Options.    The Committee, acting in its discretion,
may provide with respect to an option granted pursuant to this Section 5
(including, without limitation, any option described in this subsection) that,
if the grantee, while still an employee or otherwise in the service of the
Company or an affiliate, exercises the option in whole or in part using shares
of Common Stock that were owned by the holder for at least six months prior to
such exercise to pay the exercise price, then the grantee will automatically
receive an additional option (“replacement option”) to purchase shares of Common
Stock. The number of shares covered by a replacement option may not be greater
than the number of shares used to pay the exercise price under the original
option plus the number of shares withheld by the Company for the payment of
income taxes associated with the exercise of the original option (whether or not
such income taxes are required to be withheld). Unless the Committee determines
otherwise, a replacement option will not become exercisable, if at all, for at
least six months after the date it is granted and, unless sooner terminated,
will expire ten years after the date the option is granted. The Committee may
prescribe such rules and procedures in connection with the exercise of options
and the issuance of replacement options as it deems appropriate, including,
without limitation, procedures for telephonic exercise.

 

(c)           Exercise Price.    The purchase price per share of Common Stock
covered by an option granted pursuant to this Section 5 will be determined by
the Committee when the option is granted. The purchase price per share of Common
Stock covered by an NQSO must be at least equal to the par value per share of
Common Stock on the date the option is granted, provided, however, that the
purchase price per share of Common Stock covered by an NQSO which is a
replacement option (described in the preceding subsection) or which is an option
intended to qualify for the performance-based compensation exception of
Section 162(m)(4)(C) of the Code, may not be less than the fair market value per
share of Common Stock (determined under the next subsection) on the date the
option is granted. The purchase price per share of Common Stock covered by an
ISO may not be less than 100% of the fair market value of a share of Common
Stock on the date the ISO is granted (or, in the case of an optionee who, at the
time the option is granted, owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or a “subsidiary”
of the Company within the meaning of Section 424 of the Code, 110%).

 

 

3

--------------------------------------------------------------------------------


 

 

(d)           Fair Market Value of Common Stock.    For all purposes of the
Plan, the fair market value of a share of Common Stock on any date will be equal
to the closing price per share as published by the principal national securities
exchange (including, but not limited to, NASDAQ) on which shares of the Common
Stock are traded on such date or, if there is no sale of Common Stock on such
date, the average of the bid and asked prices on such exchange at the close of
trading on such date, or if shares of the Common Stock are not listed on a
national securities exchange on such date, the closing price or, if none, the
average of the bid and asked prices in the over the counter market at the close
of trading on such date, of if the Common Stock is not traded on a national
securities exchange or the over the counter market value of a share of the
Common Stock on such date as determined in good faith by the Board.

 

(e)           Option Period.    Subject to the provisions hereof, unless the
Committee determines otherwise, no option granted pursuant to this Section 5 may
be exercised within six months after the date the option is granted. Unless
sooner terminated, all such options will expire ten years after the date the
option is granted (or, in the case of an ISO granted to a ten percent
stockholder described in Section 424 of the Code, five years).

 

(f)            Vesting Conditions.    The Committee may establish such vesting
and other restrictions on the exercise of an option and/or upon the disposition
of the stock acquired upon the exercise of an option as it deems appropriate.
Unless the Committee prescribes otherwise, during an optionee’s employment or
service with the Company or an affiliate, each option granted pursuant to this
Section 5 (other than a replacement option) will be subject to a four-year
vesting schedule pursuant to which, unless sooner terminated or accelerated, the
option will become vested as to 25% of the shares originally covered thereby at
the end of each of the first four years following the date of grant, and each
replacement option will become fully vested as to all of the shares covered
thereby on the first anniversary of the date the option is granted.

 

(g)           Exercise of Options.    An option may be exercised by transmitting
to the Company (1) a notice specifying the number of shares to be purchased and
(2) payment of the exercise price, together with the amount, if any, deemed
necessary by the Committee to enable the Company to satisfy its federal, foreign
or other tax withholding obligations with respect to such exercise (unless other
arrangements acceptable to the Company are made with respect to the satisfaction
of such withholding obligations). The Committee may establish such rules and
procedures as it deems appropriate for the exercise of options under the Plan,
including, without limitation, procedures for telephonic exercise. The purchase
price of shares of Common Stock acquired pursuant to the exercise of an option
granted under the Plan may be paid in cash and/or such other form of payment as
may be permitted by the Committee under the option agreement, including, without
limitation, shares of Common Stock which have been owned by the holder for at
least six (6) months and installment payments under the optionee’s promissory
note.

 

(h)           Rights as a Stockholder.    No shares of Common Stock will be
issued in respect of the exercise of an option granted under the Plan until full
payment therefor has been made (and/or provided for where all or a portion of
the purchase price is being paid in installments), and the applicable income tax
withholding obligation has been satisfied or provided for. The holder of an
option will have no rights as a stockholder with respect to any shares covered
by an option until the date a stock certificate for such shares is issued to him
or her. Except as otherwise provided herein, no adjustments shall be made for
dividend distributions or other rights for which the record date is prior to the
date such stock certificate is issued.

 

(i)            Other Provisions.    The Committee may impose such other
conditions with respect to the exercise of options, including, without
limitation, any conditions relating to the application of federal or state
securities laws or exchange requirements, as it may deem necessary or advisable.

 

6.             Stock Appreciation Rights.

 

(a)           General.    Subject to the provisions hereof, the Committee may
award SARs to eligible personnel upon such terms and conditions as it deems
appropriate. A SAR is an award entitling the holder, upon exercise, to receive
an amount, in cash or shares of Common Stock or a combination thereof, as
determined by the Committee in

 

 

 

4

--------------------------------------------------------------------------------


 

 

its sole discretion, determined with reference to the appreciation, if any, in
the fair market value of Common Stock during the period beginning on the date
the SAR is granted and ending on the date the SAR is exercised.

 

(b)           Types of SARs.    SARs may be awarded under the Plan in
conjunction with a stock option award (“tandem SARs”) or independent of any
stock option award (“stand-alone SARs”). Tandem SARs awarded in conjunction with
a NQSO may be awarded either at or after the time the NQSO is granted. Tandem
SARs awarded in conjunction with an ISO may only be awarded at the time the ISO
is granted.

 

(c)           Exercisability of SARs.    Unless the Committee determines
otherwise, no SAR may be exercised until the expiration of six months from the
date the SAR is awarded. Except as otherwise provided herein, a tandem SAR will
be exercisable only at the same time and to the same extent and subject to the
same conditions as the related option is exercisable. The exercise of a tandem
SAR will cancel the related option to the extent of the shares of Common Stock
with respect to which the SAR is exercised, and vice versa. Tandem SARs may be
exercised only when the fair market value of the Common Stock to which it
relates exceeds the option exercise price. The Committee may impose such
additional service or performance-based vesting conditions upon the exercise of
a SAR (tandem or stand-alone) as it deems appropriate.

 

(d)           Exercise of SARs.    A SAR may be exercised by giving written
notice to the Company identifying the SAR that is being exercised, specifying
the number of shares covered by the exercise and containing such other
information or statements as the Committee may require. The Committee may
establish such rules and procedures as it deems appropriate for the exercise of
SARs under the Plan, including, without limitation, procedures for telephonic
exercise. Upon the exercise of a SAR, the holder will be entitled to receive an
amount (in cash and/or shares of Common Stock as determined by the Committee)
equal to the product of (1) the number of shares with respect to which the SAR
is being exercised and (2) the difference between the fair market value of a
share of Common Stock on the date the SAR is exercised (or such other exercise
price as may be specified in the award) and the exercise price per share of the
SAR. As a condition of exercise, the holder must pay to the Company or make
arrangements satisfactory to the Company for the payment of applicable
withholding taxes.

 

(e)           Deferral of Payment.    The Committee may at any time and from
time to time provide for the deferral of delivery of any shares and/or cash for
which a SAR may be exercisable until such date or dates and upon such other
terms and conditions as the Committee may determine.

 

7.             Restricted Stock Awards.

 

(a)           General.    Subject to the provisions of the Plan, the Committee
may award shares of Common Stock to eligible personnel upon such terms and
subject to such forfeiture and other conditions as the Committee deems
appropriate. The terms and conditions of any such stock award will be evidenced
by a written restricted stock agreement or other instrument approved for this
purpose by the Committee.

 

(b)           Stock Certificates for Restricted Stock.    Unless the Committee
elects to use a different method (such as, for example, the issuance and
delivery of stock certificates) shares of restricted stock will be evidenced by
book entries on the Company’s stock transfer records pending the expiration of
restrictions thereon. If a stock certificate for restricted stock is issued in
the name of the grantee, it will bear an appropriate legend to reflect the
nature of the restrictions applicable to the shares represented by the
certificate, and the Committee may require that such stock certificates be held
in custody by the Company until the restrictions on such shares have lapsed. The
Committee may establish such other conditions as it deems appropriate in
connection with the issuance of stock certificates for shares of restricted
stock, including, without limitation, a requirement that the grantee deliver a
duly signed stock power, endorsed in blank, for the shares covered by the award.

 

(c)           Purchase Price.    The purchase price payable for shares of
restricted stock awarded under the Plan will be determined by the Committee. To
the extent permitted by applicable law, the purchase price may be as low

 

 

5

--------------------------------------------------------------------------------


 

 

as zero and, to the extent required by the applicable law, the purchase price
will be no less than the par value of the shares covered by the award.

 

(d)           Restrictions and Vesting.    The Committee will establish such
conditions as it deems appropriate on the grant or vesting of restricted stock
awarded under the Plan. Such conditions may be based upon continued service, the
attainment of performance goals (which, in the case of grants of restricted
stock intended to qualify for the performance-based compensation exception under
Section 162(m)(4)(C) of the Code, satisfy the requirements of Section 8) and/or
such other relevant factors or criteria designated by the Committee. The holder
of restricted stock will not be permitted to transfer shares of restricted stock
awarded under the Plan before the time the applicable vesting conditions are
satisfied.

 

(e)           Rights as a Stockholder.    Except as provided herein and as
otherwise determined by the Committee, the recipient of a restricted stock award
shall have with respect to his or her restricted stock all of the rights of a
holder of shares of Common Stock, including, without limitation, the right to
receive any dividends, the right to vote such shares and, subject to
satisfaction of the applicable vesting conditions, the right to tender such
shares. The Committee may, in its sole discretion, determine at the time of
grant that the payment of dividends will be deferred until, and conditioned
upon, the satisfaction of the applicable vesting conditions.

 

(f)            Lapse of Restrictions.    If and when the vesting conditions are
satisfied with respect to a restricted stock award, a certificate for the shares
covered by the award, to the extent vested, will be delivered to the grantee.
All legends shall be removed from said certificates at the time of delivery
except as otherwise required by applicable law.

 

8.             Performance-Based Awards.

 

(a)           General.    The Committee may condition the exercise, vesting or
settlement of an award made under the Plan on the achievement of specified
performance goals. The provisions of this Section will apply in the case of a
performance-based award that is intended to generate “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

(b)           Objective Performance Goals.    A performance goal established in
connection with an award covered by this Section must be (1) objective, in the
sense that a third party having knowledge of the relevant facts could determine
whether the goal is met, (2) prescribed in writing by the Committee before the
beginning of the applicable performance period or at such later date (when
fulfillment is substantially uncertain) as may be permitted under
Section 162(m) of the Code, and (3) expressed in the following manner with
respect to any one or more of the following business criteria:

 

A.            attainment of certain target levels of, or a specified percentage
increase in, revenues, income before income taxes and extraordinary items
(determined in accordance with standards established by Opinion No. 30 of the
Accounting Principles Board), net income, earnings before income tax, earnings
before interest, taxes, depreciation and amortization or a combination of any or
all of the foregoing;

 

B.            attainment of certain target levels of, or a percentage increase
in, after-tax or pre-tax profits;

 

C.            attainment of certain target levels of, or a specified increase
in, operational cash flow;

 

D.            achievement of a certain level of, reduction of, or other
specified objectives with regard to limiting the level of increase in, all or a
portion of, the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee;

 

 

 

6

--------------------------------------------------------------------------------


 

 

E.             attainment of a specified percentage increase in earnings per
share or earnings per share from continuing operations;

 

F.             attainment of certain target levels of, or a specified increase
in return on capital employed or return on invested capital;

 

G.            attainment of certain target levels of, or a percentage increase
in, after-tax return on stockholders’ equity;

 

H.            attainment of certain target levels of, or a specified increase
in, economic value added targets based on a cash flow return on investment
formula;

 

I.              attainment of certain target levels in the fair market value of
the shares of the Company’s Common Stock; and

 

J.             growth in the value of an investment in the Company’s Common
Stock assuming the reinvestment of dividends.

 

If and to the extent permitted under Section 162(m) of the Code, such
performance goals may be determined without regard to (or adjusted for) changes
in accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar types of events or
circumstances occurring during the applicable performance period. The Committee
may not delegate any responsibility with respect to the establishment or
determination of performance goals to which awards covered by this Section are
subject.

 

(c)           Calculation of Performance-Based Award.    At the expiration of
the applicable performance period, the Committee will determine the extent to
which the performance goals established pursuant to this Section are achieved
and the percentage of each performance-based award that has been earned. The
Committee may reduce the amount that would otherwise be payable pursuant to an
award covered by this Section, but may not exercise its discretion to increase
such amount.

 

9.             Non-Employee Director Stock Option Awards.

 

(a)           Definition.    For all purposes hereof, the term “Non-Employee
Director” means any member of the Board who is not also an employee of the
Company of any affiliate.

 

(b)           Automatic Grants.    Without further action by the Board or the
stockholders of the Company, (1) each Non-Employee Director shall, subject to
the terms of the Plan, be granted an option to purchase 22,500 shares of Common
Stock on the date he or she first commences service as a Non-Employee Director
provided such date occurs after the date the Plan is adopted (the “Initial
Grant”), and (2) each Non-Employee Director will be granted an option to
purchase 5,000 shares of Common Stock on the trading day following each annual
meeting of the Company’s stockholders that occurs after the date the Plan is
adopted and at least one year after the date he or she first became a
Non-Employee Director (the “Annual Grant”). Notwithstanding the foregoing, no
future grants of options pursuant to this Section 9 shall be made on or after
June 16, 2005.

 

(c)           Option Agreement.    Stock options granted pursuant to this
Section 9 will be NQSOs. Such options shall be evidenced by written option
agreements on a form approved by the Board. Such agreements shall contain such
terms and conditions as are not inconsistent with the terms and conditions
hereof.

 

(d)           Terms of Options.

 

(i)            Exercise Price.    The purchase price per share deliverable upon
the exercise of an option shall be 100% of the closing price of such Common
Stock, as published by the principal national securities exchange

 

 

 

7

--------------------------------------------------------------------------------


 

 

(including, but not limited to, NASDAQ) on which shares of the Common Stock are
traded on such date, at the date of the grant of the Option.

 

(ii)           Vesting Conditions.    An Initial Grant will be 50% vested at the
time of the grant, and will become 100% vested on the first anniversary of the
date of grant, provided the optionee is still a Non-Employee Director on the
vesting date. An Annual Grant will become vested as to 50% of the shares
originally covered thereby on each of the first two anniversaries of the grant
date, provided the optionee is still a Non-Employee Director on the vesting
date.

 

(iii)          Effect of Termination of Service.    The provisions of
Section 11(a) shall apply to options granted pursuant to this Section 9.

 

(iv)          Capital Transactions; Change in Control.    The provisions of
Section 12 shall apply to options granted pursuant to this Section 9.

 

(e)           Expiration.    Except as otherwise provided herein, if not
previously exercised, each option will expire on the tenth anniversary of the
date of grant.

 

9A.          Non-Employee Director Common Stock Awards.

 

(a)           Automatic Grants.    From and after June 16, 2005, without further
action by the Board or the stockholders of the Company: (1) each Non-Employee
Director shall be granted 5,000 shares of Common Stock on the date he or she
first commences service as a Non-Employee Director (the “Initial Stock Grant”),
and (2) each Non-Employee Director shall be granted 2,500 shares of Common Stock
on the trading day following each annual meeting of the Company’s stockholders,
provided that such Non-Employee Director was a member of the Board on or was
appointed or elected to the Board at the preceding annual meeting of the
Company’s stockholders (the “Annual Stock Grant”).

 

(b)           Award Agreement.    The Initial Stock Grant and the Annual Stock
Grant shall be evidenced by written award agreements on a form approved by the
Board. Such agreements shall contain such terms and conditions as are not
inconsistent with the terms and conditions hereof.

 

(c)           Terms and Conditions of Common Stock Awards.

 

(i)            Vesting Conditions.    Each Initial Stock Grant shall be
immediately vested with respect to fifty percent (50%) of the shares of Common
Stock on the grant date and shall become vested with respect to the remaining
fifty percent (50%) of the shares of Common Stock on the first anniversary of
the grant date, provided the Non-Employee Director remains in service on the
Board through such anniversary date. Each Annual Stock Grant shall become vested
with respect to fifty percent (50%) of the shares of Common Stock on each of the
first two anniversaries of the grant date, provided the Non-Employee Director
remains in service on the Board through such anniversary date. Notwithstanding
the foregoing, all unvested shares of Common Stock granted pursuant to this
Section 9A shall immediately vest in full upon the occurrence of a Change in
Control (as defined below).

 

(ii)           Transfer Restrictions.    A Non-Employee Director may not sell,
assign, transfer, dispose of, pledge or otherwise hypothecate any unvested
shares of Common Stock granted pursuant to this Section 9A prior to the date on
which such shares become vested pursuant to subsection (c)(i) above.

 

(iii)          Termination of Service on the Board.    Upon the termination of a
Non-Employee Director’s service on the Board for any reason (including death and
disability) or no reason, all then unvested shares of Common Stock granted
pursuant to this Section 9A shall automatically be forfeited by the Non-Employee
Director (or his successors) to the Company, without compensation, and any
certificate therefor or book entry with respect thereto or other evidence
thereof will be canceled.

 

 

 

8

--------------------------------------------------------------------------------


 

 

(iv)          Stock Certificates.    Unless the Board elects to use a different
method, if and when the vesting conditions, if any, are satisfied with respect
to shares of Common Stock granted pursuant to this Section 9A, a stock
certificate or certificates representing such shares will be promptly delivered
to the Non-Employee Director (and shall not bear any legend at the time of
delivery, except as otherwise required by applicable law).

 

(v)           Rights as a Stockholder.    A Non-Employee Director shall not have
the rights of a stockholder with respect to unvested shares of Common Stock
granted pursuant to this Section 9A, except the right to receive any dividends
with respect thereto and, subject to satisfaction of the applicable vesting
conditions with respect to any unvested shares of Common Stock, the right to
tender such shares. Any such dividend shall be subject to the vesting, transfer
and forfeiture conditions contained herein to the same extent as the shares with
respect to which such dividend is made.

 

10.           Non-Transferability of Awards.    No stock option, SAR,
Performance Award or other stock-based award under the Plan shall be
transferable by the recipient other than upon the recipient’s death to a
beneficiary designated by the recipient in a manner acceptable to the Committee,
or, if no designated beneficiary shall survive the recipient, pursuant to the
recipient’s will or by the laws of descent and distribution. All stock options
and SARs shall be exercisable during the recipient’s lifetime only by the
recipient. Tandem stock appreciation rights shall be transferable, to the extent
permitted above, only with the underlying stock option. Shares of restricted
stock may not be transferred prior to the date on which shares are issued, or,
if later, the date on which such shares have vested and are free of any
applicable restriction imposed hereunder. Except as otherwise specifically
provided by law or the provisions hereof, no award received under the Plan may
be transferred in any manner, and any attempt to transfer any such award shall
be void, and no such award shall in any manner be liable for or subject to the
debts, contracts, liabilities, engagements or torts of any person who shall be
entitled to such award, nor shall it be subject to attachment or legal process
for or against such person. Notwithstanding the foregoing, the Committee may
determine at the time of grant or thereafter that an NQSO is transferable in
whole or part to such persons, under such circumstances, and subject to such
conditions as the Committee may prescribe.

 

11.           Effect of Termination of Employment or Service.    Unless
otherwise determined by the Committee at grant or, if no rights of the
participant are thereby reduced, thereafter, and subject to earlier termination
in accordance with the provisions hereof, the following rules apply with regard
to vesting and exercise of awards held by a participant at the time of his or
her termination of employment or other service with the Company and its
affiliates.

 

(a)           Rules Applicable to Stock Options and SARs.

 

1)             Termination by Reason of Death.    If a participant’s employment
or service terminates by reason of his or her death, then any stock option or
SAR held by the deceased participant will thereupon become fully vested and may
be exercised by the deceased participant’s beneficiary at any time within one
year from the date of death but in no event after expiration of the stated term.

 

2)             Termination by Reason of Disability.    If a participant’s
employment or service terminates by reason of his or her disability (defined
below), then any stock option or SAR held by the participant, to the extent
exercisable on the date his or her employment or service terminates, may be
exercised by the participant at any time within one year from the date his or
her employment or service terminates but in no event after expiration of the
stated term. If the participant dies during such one-year period and before the
option or SAR is exercised, then the deceased participant’s beneficiary may
exercise the option or SAR, to the extent exercisable by the deceased
participant immediately prior to his or her death, for a period of one year
following the date of death but in no event after expiration of the stated term.
For the purposes hereof, the term “disability” means the inability of a
participant to perform the customary duties of his or her employment or other
service for the Company or an affiliate by reason of a physical or mental
incapacity which is expected to result in death or be of indefinite duration.

 

3)             Other Termination.    If a participant’s employment or service
terminates for any reason (other than death or disability) or no reason, then
all stock options and SARs held by the

 

 

 

9

--------------------------------------------------------------------------------


 

 

participant, to the extent otherwise exercisable on the date his or her
employment or service is terminated, may be exercised by the participant at any
time within a period of six months from the termination date, but in no event
beyond the expiration of the stated term of such stock options and SARs.

 

(b)           Rules Applicable to Restricted Stock.    Upon the termination of a
participant’s employment or service for any reason (including death and
disability) or no reason, restricted stock which has not yet become fully vested
will, unless otherwise determined by the Committee, automatically be forfeited
by the participant (or the participant’s successors) and any certificate
therefor or book entry with respect thereto or other evidence thereof will be
canceled.

 

(c)           Rules Applicable to Performance-Based Awards.    Upon termination
of a participant’s employment or service for any reason (including death and
disability) or no reason, then the participant’s outstanding performance-based
awards will, unless otherwise determined by the Committee, thereupon expire and
the participant (or his or her beneficiary, as the case may be) will not be
entitled to receive any amount in respect of the performance period or cycle
within which the participant’s employment or service is terminated.

 

(d)           Rules Applicable to Other Stock-Based Awards.    Rules similar to
those set forth in subsection (b) (relating to restricted stock awards) will
apply in connection with the termination of employment or service of a
participant who holds any other form of stock-based award granted under the plan
that has not yet vested and/or is contingent upon future performance of
services.

 

12.           Capital Changes; Change in Control.

 

(a)           Adjustments Upon Changes in Capitalization.    The aggregate
number and class of shares for which awards may be granted under the Plan, the
maximum number of shares covered by awards that may be granted to any individual
in any calendar year, the number and class of shares that will be covered by
automatic grants made to Non-Employee Directors pursuant to Section 9A, the
number and class of shares covered by each outstanding award and, if applicable,
the exercise price per share shall all be adjusted proportionately or as
otherwise appropriate to reflect any increase or decrease in the number of
issued shares of Common Stock resulting from a split-up or consolidation of
shares or any like capital adjustment, or the payment of any stock dividend,
and/or to reflect a change in the character or class of shares covered by the
Plan arising from a readjustment or recapitalization of the Company’s capital
stock.

 

(b)           Change in Control.    If, in connection with a Change in Control
(defined below), the stockholders of the Company receive capital stock of
another corporation (“Exchange Stock”) in exchange for their shares of Common
Stock (whether or not such Exchange Stock is the sole consideration), and if the
Board so directs, then all outstanding options will be converted into options to
purchase shares of Exchange Stock. The number of shares and exercise price under
the converted options will be determined by adjusting the number of shares and
exercise price for the options granted hereunder on the same basis as the
determination of the number of shares of Exchange Stock the holders of Common
Stock will receive in connection with the Change in Control and, unless the
Board determines otherwise, the vesting conditions with respect to the converted
options will be substantially the same as the vesting conditions set forth in
the original option agreement. If the Board does not direct the conversion of
outstanding options in connection with a Change in Control, then all optionees
will be permitted to exercise their outstanding options in whole or in part
(whether or not otherwise vested or exercisable) prior to the Change in Control,
and any outstanding options which are not exercised before the Change in Control
will thereupon terminate.

 

(c)           Definition of Change in Control.  For purposes of the Plan, a
“Change in Control” means at such time as any of:

 

(i)            the direct or indirect sale, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the properties or assets of the Company and its subsidiaries, taken as

 

 

 

10

--------------------------------------------------------------------------------


 

 

a whole, to any “person” (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”));

 

(ii)           the stockholders of the Company approve a plan of complete
liquidation of the Company;

 

(iii)          any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act), other than any Permitted Investor, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 25% of the total voting power of the Voting
Interests of the Company on a fully diluted basis;

 

(iv)          the stockholders of the Company approve a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

 

(v)           the first day as of which a majority of the members of the Board
of Directors of the Company are not Continuing Directors.

 

For purposes of the definition of Change in Control:

 

“Continuing Directors” means (i) the directors of the Company on the Effective
Date, and (ii) each other director if, in each case, such other director’s
nomination or election for election to the Board of Directors of the Company is
recommended or approved by at least a majority of the then Continuing Directors.

 

“Effective Date” means January 1, 2008.

 

“Permitted Investor” means (i) any person that owns shares of Class B Common
Stock of the Company on the Effective Date; provided, however, that, no person
that owns shares of Class B Common Stock on the Effective Date shall be deemed a
Permitted Investor pursuant to the exemption provided in this clause (i) once
such person no longer holds all or substantially all of such shares of Class B
Common Stock (whether as a result of the conversion of such shares or
otherwise); (ii) any person or group (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) that a majority of the Continuing Directors shall
have approved the acquisition of more than 25% of the outstanding Voting
Interest by such person or group; provided that such Continuing Directors
approve such acquisition (1) prior to the date such person or group beneficially
owns, directly or indirectly, more than 5% of the Voting Interest,  (2) in the
case of any holder of more than 5% and less than 10% of the Common Stock on the
Effective Date , prior to the date such person or group beneficially owns,
directly or indirectly, more than 10% of the Voting Interest  (or 15% of the
Voting Interest if such holder owns more than 10% of the Voting Interest solely
as a result of the conversion of all or substantially all of the shares of
Class B Common Stock), or (3) in the case of any holder of more than 10% of the
Common Stock on the Effective Date, prior to the date such person or group
beneficially owns, directly or indirectly, more than 20% of the Voting Interest;
or (iii) any employee benefit plan (or any trust forming a part thereof)
maintained by the Company or any subsidiary of the Company.  Notwithstanding the
foregoing, no such person or group shall be deemed a Permitted Investor if, in
connection with the acquisition of the Voting Interest by such person or group,
the Voting Interest are no longer listed on a U.S. national securities exchange
or the NASDAQ Stock Market.

 

“Voting Interests” means shares of capital stock issued by the Company, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors of the Company, even if the right so to vote
has been suspended by the happening of such a contingency.

 

 

 

11

--------------------------------------------------------------------------------


 

 

                In the event of a Change in Control, the Company shall have the
right (but not the obligation) to pay to an individual, in full satisfaction of
all rights and entitlements of the individual pursuant to an award granted under
the Plan and in lieu of the delivery of any Common Stock, either (i) cash or
(ii) the same consideration as received by the holders of common stock pursuant
to the Change in Control, equal to the fair market value of the award as of the
date of the Change of Control.

 

(d)           Fractional Shares.    In the event of any adjustment in the number
of shares covered by any option pursuant to the provisions hereof, any
fractional shares resulting from such adjustment will be disregarded, and each
such option will cover only the number of full shares resulting from the
adjustment.

 

(e)           Determination of Board to be Final.    All adjustments under this
Section shall be made by the Board, and its determination as to what adjustments
shall be made, and the extent thereof, shall be final, binding and conclusive.

 

13.           Amendment and Termination.    The Board may amend or terminate the
Plan, provided, however, that no such action may affect adversely the accrued
rights of the holder of any outstanding award without the consent of the holder.
Except as otherwise provided in Section 12, any amendment which would increase
the aggregate number of shares of Common Stock for which awards may be granted
under the Plan or modify the class of recipients eligible to receive stock-based
awards under the Plan shall be subject to the approval of the Company’s
stockholders. The Committee may amend the terms of any agreement or certificate
made or issued hereunder at any time and from time to time provided, however,
that any amendment which would adversely affect the accrued rights of the holder
may not be made without his or her consent.

 

14.           No Rights Conferred.    Nothing contained herein will be deemed to
give any individual any right to receive an option under the Plan or to be
retained in the employ or service of the Company or any affiliate of the
Company.

 

15.           Governing Law.    The Plan and each option agreement shall be
governed by the laws of the State of Delaware, except as otherwise provided in
the option agreement.

 

16.           Decisions and Determinations of Committee to be Final.    Any
decision or determination made by the Board pursuant to the provisions hereof
and, except to the extent rights or powers under this Plan are reserved
specifically to the discretion of the Board, all decisions and determinations of
the Committee are final and binding.

 

17.           Term of the Plan.    The Plan shall be effective as of December 9,
1998, subject to the approval of the stockholders of the Company within one year
from the date of adoption by the Board. The Plan will terminate on December 9,
2008, unless sooner terminated by the Board. The rights of any person with
respect to an award made under the Plan that is outstanding at the time of the
termination of the Plan shall not be affected solely by reason of the
termination of the Plan and shall continue in accordance with the terms of the
award (as then in effect or thereafter amended) and the Plan.

 

 

 

 

12

--------------------------------------------------------------------------------